DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's amendment and response filed on 2/15/2022 has been received and entered in to the case. 
	Claims 1-9 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
	The claim rejection under 35 USC §112 has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 directed to claim 2 has been withdrawn. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “form” in line 3 appears a typographical error. It would be “from” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 2 discloses a new limitation directed to a step of coating a culture plate with a material selected from Matrigel, rat-tail collagen, gelatin, fibronectin and vitronectin. The instant specification of the originally filed application does not support this step of coating the culture plate with the listed material. The specification discloses “backing” the culture plate with the material, however, it is not clearly disclosed what “backing” means, and there is no support that this term means “coating” as amended. Thus, the newly added limitation directed to a step of coating the plate with the claimed material is considered to be new matter introduced to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559,  - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses 1% non-essential amino acids or 1% sodium pyruvate. It is not clear if the percentage is based on w/v or v/v. For example, if 1% sodium pyruvate is based on weight/volume, the concertation of sodium pyruvate would be 10 g/L, which is about 0.09 mM (MW of sodium pyruvate is 110). Since typical basal cell culture medium, e.g. DMEM/F-12, would contain 0.5 mM of sodium pyruvate, and 1x sodium 
Claim 2 discloses the term “adherent culture”, and the “adherent culture” is a hepatocyte medium supplemented with 10% serum. It is understood that the term “culture” is as in the “cell culture” which includes cells and medium. However, the limitation of claim 2 appears to point out the “adherent culture” is a medium without cells, which does not appear to be the same. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “culture” in claim 2 is used by the claim to mean “a medium” while the accepted meaning is “cultivation of bacteria, tissue cells, etc. in an artificial medium containing nutrients or a preparation of cells obtained from a culture.” The instant specification does not provide clear definition of the term “culture” being a medium without cells. When there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. Applicant is advised to use “a hepatocyte medium supplemented with 10% serum” instead of “an adherent culture”.

	Claim 2 discloses “hepatocyte medium” in step (1). It is not clear if “hepatocyte medium” of claim 2 differs from “hepatocyte basic medium” in claim 1. If not, it is not clear what the metes and bounds of the term intends to point out. It is noted that the specification does not particularly disclose “hepatocyte medium” rather only “hepatocyte basic medium” is disclosed. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent on claim 1 and discloses that .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al. (US 2013/0189327; of record) in view of Song et al. (2009, Cell Research), Cell Culture Manual (2014, Sigma), Sato et al. (US 2012/0196312; of record) and Sagias et al. (2010, Cell Transplantation; of record), and as evidenced by Advanced DMEM/F-12 (ThermoFisher Scientific; of record).
Ortega et al. teach a method of culturing liver organoids using a cell culture medium comprising Wnt agonist such as GSK inhibitor, e.g. CHIR99021 (para. 64 and 71; Table 2), TGF-beta inhibitor such as SB-431542 (para. 81; Tables 1 and 2), N-acetylcysteine (para. 340) and oncostatin M (Table 2). The culture medium of Ortega et al. utilizes a basal medium (para. 83). Ortega et al. teach that the basal medium can be advanced DMEM/F12 or DMEM variant supplemented with penicillin/streptomycin, N2, B27, glutamine and gastrin (para. 40) or B27 supplement (para. 55) and N2 supplement (para. 56) which can be used 1x or other final concentration from 100x liquid 
Regarding the percentage of N2 and/or B27 being 2.5% or 5%, respectively, or 5% N2 or 10% B27, Ortega et al. do not teach the particular concentrations. However, it would have been obvious to a person skilled in the art to adjust the concentration of N2 and B27 in the basal medium of Ortega et al., and Ortega et al. teach both N2 and B27 supplements can be used as 1x or other final concentrations (para. 56-57). Considering the commercially available N2 and B27 supplements as Ortega et al. teach are 100x and 50x (paras. 56-57), one skilled in the art would use these supplements at 1% (1x) or other final concentrations for N2 and 2% (1x) or other final concentrations for B27 as taught by Ortega et al. Therefore, the use of claimed 2.5% (2.5x) N2 and 5% (2.5x) B27 or 5% (5x) N2 or 10% (5x) B27 is considered within the purview of an artisan in using N2 and B27 in the hepatocyte basal medium based on the teaching of Ortega et al. and thus, it would have been obvious to a person skilled in the art to adjust the concentration of N2 and/or B27 for the basal medium of Ortega et al. to the value as claimed with a reasonable expectation of success.
Regarding the non-essential amino acids, it is well known in the art that the NEAA are commonly used in a cell culture medium, and DMEM/F12 inherently contain NEAA (see Advanced DMEM/F-12 at p.2). Song et al. teach that 1% NEAA is utilized for a hepatocyte culture medium (HCM) which contains with N2, B27, and oncostatin-M (p.1240, 2nd col., “Hepatic differentiation of human iPS cells and ES cells”). Cell Culture Media from Sigma teaches that NEAA solution is 100x and used 1x, which is 1% (v/v) in 
Regarding the 1% sodium pyruvate, Ortega et al. do not particularly teach the limitation. However, it is known in the art that the basal medium (i.e. DMEM/F12) is supplemented with sodium pyruvate (the Advanced DMEM/F-12) but also sodium pyruvate is commercially available as 100x stock solution (Cell Culture Manual from Sigma; p.24, 2nd col. last entry “sodium pyruvate solution”), one skilled in the art would recognize that the final concentration of sodium pyruvate would be 1% (i.e. 1x) of the stock solution. 
Regarding the 1% pen-strep (100x), Ortega et al. teach the use of pen-strep, which is extremely well known in the art, and commercially available as 100x concentration (see Cell Culture Media from Sigma, p.144). Thus, it would have been obvious to a person skilled in the art to use 1% (1x) Pen-Strep in the basal medium of Ortega et al. with a reasonable expectation of success.
Regarding the last wherein clause of claim 1, Ortega et al. teach “natural expression” in the cells that have not been manipulated recombinantly in any way (para. 164).
Regarding the concentration of each ingredient (claims 1 and 4), Ortega et al. teach CHIR99021 is at 3 M (Table 2), SB-431542 is at between 100 nM and 40 M (para. 119), and Oncostatin M is at 10-1000 ng/ml (Table 2), and these concentrations overlap with the claimed concentrations. 
M by calculating with MW of 163.19, Ortega et al. do not particularly teach the claimed range of 0.25-25 mM or 0.5-12.5 mM (claims 1 and 5).
Sato et al. teach that the concentration of N-acetylcysteine for the differentiation medium for liver cells is 1 mM (para. 230).
It would have been obvious to a person skilled in the art to try the concentration taught by Sato et al. for the method of Ortega et al. since both media taught by Sato et al. and Ortega et al. are intended for liver cells (i.e. hepatocytes), and thus, one skilled in the art would recognize that the concentration taught by Sato et al. would be also used for the culture medium of Ortega et al. with a reasonable expectation of success.
Furthermore, it is known in the art that 5 mM NAC is beneficial when hepatocytes are isolated and cultured, and suggested to use NAC for hepatocyte isolation for transplantation purpose according to Sagias et al. (see Abstract).
Regarding claim 3, Ortega et al. teach that the compositions of the invention may comprise serum (para. 34). However, Ortega et al. do not teach the concentration of the serum being 10%. Sagias et al. teach the use of 10% fetal calf serum in a culture medium for hepatocytes (p.1488, 2nd col., 1st para.).
It would have been obvious to a person skilled in the art to use serum at 10% as taught by Sagias et al. in the method of Ortega et al. This is because that serum is indicated to be used for hepatocyte cultivation according to Ortega et al., and Sagias et al. teach fetal calf serum can be used at 10% for hepatocyte culture. Thus, one skilled in the art would use 10% of serum for the method of Ortega et al. with a reasonable expectation of success.

Regarding claim 8 directed to the culture medium comprising sodium pyruvate, while Ortega et al. do not particularly teach the limitation, however, the advanced DMEM/F12 medium (para. 340) inherently contains sodium pyruvate according to Advanced DMEM/F-12 (p. 2).
Regarding claim 9, Ortega et al. teach human-derived liver cultures (para. 295) and human liver organoids (Example 3; Example 9, para. 354), and thus, the hepatocytes are human.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Applicant argued that the basic/basal culture medium and supplemented B27, N2, NEAA, serum and the like provide basic nutrients for the biological activities of cells, and NAC is an antioxidant conducive to protecting cells and enhancing cell vitality and it is only a[n] supporting component. Applicant stated that they do not belong to cell inducing and regulating factors. 
Applicant alleged that the organoids of Ortega are not hepatocytes of the claimed invention, and the liver organoid consists of stem cells, hepatocyte lineage and 
The Examiner respectfully disagrees with the applicant’s arguments. The “differentiation medium” taught by Ortega et al. is relied upon for the claimed method of culturing hepatocytes, and the DM of Ortega et al. contains the claimed components such as CHIR99021, A83-01, SB-43152, etc. (Table 1 and 2). It is the Examiner’s interpretation of Ortega et al. that the liver organoids comprising hepatocytes would be derived from the differentiation of stem cells in the organoids (i.e. epithelial stem cells of biliary ductal tissue), and thus, the DM would be suitable for culturing hepatocytes.
It is not clear what the applicant’s intention with regard to the argument of nutrients in the cell culture medium (i.e. culture medium with supplements). 
With regard to the allegation that the liver organoids of Ortega do not contain hepatocytes, Ortega et al. clearly state that a liver organoid preferably comprises a hepatocyte and a cholangiocyte cell (para. 178). This is understood that the liver organoids prepared by using biliary ductal tissue would contain hepatocytes after differentiating them under the differentiation medium. Thus, the culture condition taught by Ortega et al. to differentiate biliary ductal stem cells (epithelial stem cell) would be used for culturing hepatocytes in the liver organoids. 
The instant claims do not exclude liver organoids or presence of other type of cells than hepatocytes, rather the method is merely directed to culturing hepatocytes. Ortega et al. do not require any specific culture medium for hepatocytes in the organoids. Thus, considering the disclosure that hepatocytes are present in the liver organoids according to Ortega et al., it is the Examiner’s position that the culture 
Applicant asserted that the factors such as SB-431542 is present in the DM of Ortega et al., however, because the components or combination formed thereby are different, the overall function it plays and the technical problem it solves is fundamentally different. While the functions of these components might be different from the claimed invention and the method  of Ortega et al., however, the instant claims do not require any particular functionality of these components rather these components are disclosed as ingredients of a culture medium for hepatocytes. It is the Examiner’s position that regardless of the functionality and/or problems to be solved being different, Ortega et al. teach the use of these components in culturing liver organoids containing hepatocytes, and thus, meet the claimed limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., functionality of components included in the culture medium) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is noted that the claim rejection to claim 2 is withdrawn. Applicant is advised to incorporate the limitation of claim 2 directed to primary hepatocytes into claim 1 in order to overcome the claim rejection to 1 and 3-9.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAEYOON KIM/Primary Examiner, Art Unit 1632